Order entered December 29, 2015




                                              In The
                                     QCourt of §ppeals
                           jf iftb IDistrict of \!Gexas at IDallas

                                      No. 05-15-01069-CV

                     IN THE INTEREST OF A.C.M., A MINOR CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-12-19569-Z

                                              ORDER

        We DENY appellant's December 28, 2015 second motion for additional time to file brief.

 We ORDER appellant's brief to be filed by 5:00 p.m. on Thursday, December 31,

2015.     If appellant fails to do so, this Court will exercise available remedies, which

may include the removal of present counsel, ordering the appointment of new counsel, and

 other relief this Court deems appropriate.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to the Honorable David Lopez, Presiding Judge ofthe 256th Judicial District Court, and the parties.



                                                       Is/   CRAIG STODDART
                                                             JUSTICE


                                                                            RECEIVED IN
                                                                           COURT nF 1\PPEM.S, 5th DIST.
                                                                               JAN I 5 LUH:i
                                                                              LISA lVlATZ
                                                                           CLERK, 5th DISTR!CT
,..TDIYC                                     f\i]·~
                                                      SANDER
                                                                  t·l ~~ X.::              7 s ~J         D ~ ~--         ~He:. -. .                        ': b
                                                      TDCJ # 0
                                                                                        F: E "'-·j R· r--~ ~-- 0 SSN~ER
                                                      1100 HW              r"¥ _;}-T uc.:..lv::_r:~6:...C:                  ~~        ~uu~~~~
                                                      VENUS,.                           u ~~a :f\~a L E --y-o FORW~RO
                                       ···?~C.i8!~:±::3StSE:l   F.:·c   0   "'
                                                                        ,..) \